DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               J.S., the mother,
                                  Appellant,

                                      v.

           DEPARTMENT OF CHILDREN AND FAMILIES and
                    GUARDIAN AD LITEM,
                          Appellees.

                               No. 4D20-2513

                                [May 28, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 2018-1671-CJ-
DP.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel of the Office of Criminal Conflict and Civil Regional
Counsel, Fourth District, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwartz,
Assistant Attorney General of the Office of the Attorney General, Children’s
Legal Services, Fort Lauderdale, for appellee Department of Children and
Families.

    Thomasina F. Moore, Statewide Director of Appeals, and Sarah Todd
Weitz, Senior Attorney of Statewide Guardian ad Litem Office, Tallahassee,
for appellee Guardian ad Litem.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and GERBER, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.